         Case 1:20-cr-00084-AJN Document 28 Filed 05/21/20 Page 1 of 1

                                                                                                5/21/20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                 –v–
                                                                   20-cr-84 (AJN)
  Frank Lopez,
                                                                       ORDER
                        Defendant.


ALISON J. NATHAN, District Judge:

       The Court is in receipt of the Government’s opposition to Mr. Lopez’s bail application

sent by email on May 20, 2020. Mr. Lopez shall submit a reply by May 22, 2020.

       SO ORDERED.

 Dated: May 21, 2020
        New York, New York
                                                ____________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge
